Citation Nr: 1721636	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a left knee disability.

11.  Entitlement to service connection for a right foot disability.

12.  Entitlement to service connection for a left foot disability.

13.  Entitlement to service connection for sleep apnea.

14.  Entitlement to a rating in excess of 30 percent for right shoulder acromioclavicular (AC) joint degenerative arthritis.

15.  Entitlement to a compensable rating for residuals of left eye injury.

16.  Entitlement to a compensable rating for status post umbilical hernia repair.

17.  Entitlement to an initial compensable rating for herpes zoster.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1960 to May 1990, including meritorious service in Thailand.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007, June 2008, December 2009, February 2010, and May 2013 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

[In April 2017, the Veteran filed a Notice of Disagreement (NOD) appealing the denial of service connection for residuals of stroke in a February 2017 rating decision.  Thereafter, the RO took action in accordance with 38 C.F.R. § 19.26(a) by sending him an appeals election letter in April 2017, acknowledging receipt of his April 2017 NOD.  The RO is currently preparing a Statement of the Case (SOC) addressing this issue, and such action precludes the need for the Board to remand the matter for issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).]

The issues of service connection for a psychiatric disability, service connection for bilateral hearing loss, service connection for a left shoulder disability, and a higher rating for right shoulder AC joint degenerative arthritis are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran was exposed to herbicide agents during his service in Thailand; post-service, he has been diagnosed with, and received treatment for, type 2 diabetes mellitus.

2.  In a March 2016 written statement, prior to the promulgation of a decision in the appeals in the matters, the Veteran indicated that he wished to withdraw his appeals seeking service connection for a right ankle disability, for a left ankle disability, for a right hip disability, for a left hip disability, for a right knee disability, for a left knee disability, for a right foot disability, for a left foot disability, and for sleep apnea, as well as his appeals seeking compensable ratings for residuals of left eye injury, for status post umbilical hernia repair, and for herpes zoster.  [While the Veteran thereafter presented testimony on the 9 service connection issues at his November 2016 Board hearing, his representative confirmed in a May 2017 written statement that he did still wish to withdraw those 9 issues.]  There is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  Service connection for type 2 diabetes mellitus, as a result of herbicide exposure, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for withdrawal of an appeal are met as to the claims seeking service connection for a right ankle disability, for a left ankle disability, for a right hip disability, for a left hip disability, for a right knee disability, for a left knee disability, for a right foot disability, for a left foot disability, and for sleep apnea, and as to the claims seeking compensable ratings for residuals of left eye injury, for status post umbilical hernia repair, and for herpes zoster; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Type 2 Diabetes Mellitus

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board finds that the competent evidence of record reasonably supports his claim that he was exposed to herbicide agents during his service in Thailand during the Vietnam Era.

The Veteran's competent and credible lay statements with regard to serving 8-hour days within 50 yards of the perimeter fence of the Udorn Royal Thai Air Force Base during his one year of Thailand service are supported by, as well as consistent with, the findings in his service records (which document his service in Thailand from October 1973 to October 1974 and his in-service duties as a Supply Controller on the flight line during that time period).  See VA Adjudication Manual (M21), Part IV, Subpart ii, Chapter 2, Section C (discussing indication of significant use of herbicides on the fenced-in perimeters of military bases in Thailand).

Post-service, the medical evidence of record documents that the Veteran has been diagnosed with, and received treatment for, type 2 diabetes mellitus during the period of the current claim.

Accordingly, service connection for type 2 diabetes mellitus on a presumptive basis as a result of herbicide exposure is warranted.  See 38 U.S.C.A. § 1116; see 38 C.F.R. §§ 3.307, 3.309(e).

Withdrawn Claims

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a March 2016 written statement, the Veteran indicated that he wished to withdraw his appeals seeking service connection for a right ankle disability, for a left ankle disability, for a right hip disability, for a left hip disability, for a right knee disability, for a left knee disability, for a right foot disability, for a left foot disability, and for sleep apnea, as well as his appeals seeking compensable ratings for residuals of left eye injury, for status post umbilical hernia repair, and for herpes zoster.  [While the Veteran thereafter presented testimony on the 9 service connection issues at his November 2016 Board hearing, his representative confirmed in a May 2017 written statement that he did still wish to withdraw those 9 issues.]  There remain no allegations of errors in fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals in the matters must be dismissed.


ORDER

Service connection for type 2 diabetes mellitus is granted.

The appeals seeking service connection for a right ankle disability, for a left ankle disability, for a right hip disability, for a left hip disability, for a right knee disability, for a left knee disability, for a right foot disability, for a left foot disability, and for sleep apnea, and the appeals seeking compensable ratings for residuals of left eye injury, for status post umbilical hernia repair, and for herpes zoster, are dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claims of service connection for a psychiatric disability, service connection for bilateral hearing loss, service connection for a left shoulder disability, and a higher rating for right shoulder AC joint degenerative arthritis.

Service Connection for a Psychiatric Disability

The Veteran states that he currently has a psychiatric disability due to an in-service incident which took place in approximately 1975 (i.e., learning that three Cambodian men whom he had befriended had been shot to death with machine guns, which he says was very disturbing for him to hear about).

A December 1981 Report of Medical History noted that he had a history of "nervous trouble of any sort."  While his July 1989 service separation examination noted that his psychiatric system was normal, a subsequent October 1989 service treatment record noted his report of getting night sweats around the neck for approximately one month [though no psychiatric findings were noted at that time].

Post-service, VA treatment records dating since January 2008 [some located in the "Virtual VA" record  keeping system] have noted assessments for the Veteran of PTSD, adjustment disorder with anxious mood, and depression.

At his November 2016 hearing, the Veteran described his in-service stressor and also noted that he had seen a male psychiatrist at VA in approximately 1993.  [On remand, all available records pertaining to this VA psychiatric treatment must be obtained.]

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for a pertinent examination to ascertain the likely cause of any psychiatric disabilities found.





Service Connection for Bilateral Hearing Loss

The Veteran states that his current bilateral hearing loss was caused by loud noise exposure in service while working for many years as a Supply Controller on the flight line.

An audiogram conducted at the time of his May 1960 enlistment examination is of record, and the results (available in graphical format only) do not indicate any hearing loss for VA purposes in either ear.  See 38 C.F.R. § 3.385.  In-service audiograms in numerical format documented an increased threshold shift in both ears at the levels of 1000, 2000, 3000, 4000, and 6000 Hertz between the time of the first such numerical audiogram (in June 1969) and the time of an audiogram conducted at his July 1989 service separation examination.  In addition, service treatment records in April 1981 documented bilateral ear congestion and right otitis media, and an August 1986 service treatment record noted an assessment of Eustachian tube dysfunction in both ears.

Post-service, VA treatment records dating since October 2011 [some located in the "Virtual VA" record  keeping system] have documented the Veteran's bilateral hearing loss (shown on audiometric testing) and that he was initially fitted for hearing aids in November 2011.  At a May 2013 VA audiology examination, the VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event during his military service; for rationale, the VA examiner noted that "a worsening significant threshold shift in hearing was not seen in either ear from 500 to 6000Hz" between the time of the May 1960 enlistment examination testing and the July 1989 separation examination testing.  [The Board notes that the VA examiner did not consider that there was indeed an increased threshold shift in both ears at the levels of 1000, 2000, 3000, 4000, and 6000 Hertz when comparing the results of the June 1969 and July 1989 examinations.  Additionally, the VA examiner did not consider the Veteran's in-service ear conditions which were documented in April 1981 and August 1986.]

At his November 2016 hearing, the Veteran described his in-service noise exposure and testified that his bilateral hearing loss had gotten progressively worse since service.

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for a pertinent examination to ascertain the likely cause of his bilateral hearing loss, taking into account all pertinent factors.

Service Connection for a Left Shoulder Disability

The Veteran states that he currently has a left shoulder disability related to his military service.  He has also indicated (in an October 2008 statement) that he has been limited by his service-connected right shoulder disability "to picking items from top shelves by my left arm" - thereby suggesting that his service-connected right shoulder AC joint degenerative arthritis may be causing or aggravating a left shoulder disability.

While the Veteran's July 1989 service separation examination noted that his upper extremities were normal, a subsequent March 1990 service treatment record noted his report of increased pain lately in "large joints" (which were described as including the shoulders, knees, and elbows); it was also noted that he had a history of arthritis since 1985, but it was not specified which joint(s) were affected by arthritis.

Approximately three months post-service, the Veteran reported at an August 1990 VA general medical examination that he had pain in his shoulders; x-rays revealed a mild degree of arthritic changes in the right AC joint, but that both shoulder joints otherwise appeared normal.  During the period of claim, he has reported having left shoulder pain.

At his November 2016 hearing, the Veteran testified that his in-service duties (as a Supply Controller on the flight line) required him to perform a lot of loading and unloading, including lifting boxes and putting them in vehicles and/or taking them to the flight line.  He also stated that he did not go to the doctor in service for every ache and pain.

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for a pertinent examination to ascertain the likely cause of any left shoulder disabilities found.

Rating for Right Shoulder AC Joint Degenerative Arthritis

The evidence of record indicates that the Veteran's service-connected right shoulder AC joint degenerative arthritis has worsened since he was last afforded a VA examination for this disability (in December 2015).  Specifically, at his November 2016 hearing, he testified that the severity of his right shoulder disability had increased since his last examination in 2015.

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for a contemporaneous examination to assess this disability.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for a psychiatric disability, bilateral hearing loss, a left shoulder disability, and/or his right shoulder disability at any time, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities, TO SPECIFICALLY INCLUDE THE REPORT(S) OF ANY TREATMENT BY A MALE VA PSYCHIATRIST IN APPROXIMATELY 1993.

2. The AOJ should arrange for a PSYCHIATRIC EXAMINATION of the Veteran to ascertain the likely cause of any psychiatric disabilities.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please identify (by diagnosis) each psychiatric disability entity that is found or shown by the record.  If none are diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

b. Please identify the likely cause for each diagnosed psychiatric disability.  Specifically, is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (WITH CONSIDERATION OF ALL PERTINENT FINDINGS IN HIS SERVICE TREATMENT RECORDS AS WELL AS HIS REPORTED IN-SERVICE STRESSOR)?

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should arrange for an AUDIOLOGY EXAMINATION of the Veteran to ascertain the likely cause of his bilateral hearing loss.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

Please identify the likely cause for the Veteran's bilateral hearing loss.  Specifically, is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of his military service  (WITH CONSIDERATION OF ALL PERTINENT FINDINGS IN HIS SERVICE TREATMENT RECORDS).

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. The AOJ should arrange for an ORTHOPEDIC EXAMINATION of the Veteran to ascertain the likely cause of any left shoulder disabilities as well as the severity of his service-connected right shoulder AC joint degenerative arthritis.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION. Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating shoulder disorders.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please identify (by diagnosis) each left shoulder disability entity that is found or shown by the record.  If none are diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

b. Please identify the likely cause for each diagnosed left shoulder disability.  Specifically, is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability:

(i) was incurred in, related to, or caused by any incident of the Veteran's military service (WITH CONSIDERATION OF ALL PERTINENT FINDINGS IN HIS SERVICE TREATMENT RECORDS AS WELL AS HIS IN-SERVICE DUTIES AS A SUPPLY CONTROLLER); OR

(ii) was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected right shoulder AC joint degenerative arthritis?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

c. Please describe all symptoms and manifestations of the Veteran's service-connected right shoulder AC joint degenerative arthritis (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

Range of motion studies should include active AND passive motion and weight-bearing AND non-weight-bearing AND, IF POSSIBLE, WITH RANGE OF MOTION MEASUREMENTS OF THE OPPOSITE UNDAMAGED JOINT.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

d. Please specifically comment on the overall impact that the service-connected right shoulder AC joint degenerative arthritis has on occupational and daily activity functioning.

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for a psychiatric disability, service connection for bilateral hearing loss, service connection for a left shoulder disability, and a higher rating for right shoulder AC joint degenerative arthritis.  If any claim remains denied, the AOJ should issue a Supplemental SOC (SSOC), afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


